UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-3731-AB (SK) Date June 30, 2021

 

 

Title Hilton Mincy v. North County Correctional Facility et. al.

 

Present: The Honorable Steve Kim, United States Magistrate Judge

 

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant(s):
None present None present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

Plaintiffs complaint was filed without an application to proceed in forma pauperis or
payment of the $402 civil filing and administrative fee. Granting leave for Plaintiff to submit
an IFP application, however, would be futile because Plaintiff already has—in this district
alone—at least four prior “strikes” under 28 U.S.C. § 1915(g), meaning that he has had at least
four prisoner civil rights cases previously dismissed for (among other reasons) failure to state a
claim on which relief may be granted. See Mincy v. Los Angeles County Sheriff et al., No.
2:19-cv-04867; Mincy v. Barragan et al., No. 2:19-cv-10954; Mincy v. Los Angeles Police
Department et al., No. 2:20-cv-02045; and Mincy v. City of Los Angeles et al., No. 2:20-cv-
5921.

For this reason, Plaintiff is ORDERED TO PAY THE FILING FEES IN FULL within 30
days of this order. If the Court receives no timely payment of the full filing fees by that
deadline, this case will be dismissed without further notice. This order addresses the issue of
filing fees only; the case remains subject to substantive and procedural screening under 28
U.S.C. § 1915A even after the filing fees have been paid in full.

IT IS SO ORDERED.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
